Case: 14-50497      Document: 00512970592         Page: 1    Date Filed: 03/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-50497                                 FILED
                                  Summary Calendar                         March 16, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

RICARDO LUERA MILLER,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:14-CR-2


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ricardo Luera Miller conditionally pleaded guilty to possession of child
pornography and receipt of child pornography. He now appeals the district
court’s denial of his motion to suppress evidence. Finding no error, we affirm.
       On appeal, Miller argues that the district court erred in applying the
good-faith exception to the exclusionary rule to deny his motion to suppress.
Miller contends that the exception should not have applied because the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50497     Document: 00512970592       Page: 2   Date Filed: 03/16/2015


                                   No. 14-50497

affidavit upon which the warrant to search his residence was based is so
lacking in indicia of probable cause as to render official belief in its existence
entirely unreasonable. Miller also argues that the good-faith exception is
inapplicable because the affidavit was “bare bones” and misleading.
      We review the district court’s factual findings for clear error and its legal
conclusions de novo. United States v. Cherna, 184 F.3d 403, 406 (5th Cir.
1999). We employ a two-step analysis when reviewing the denial of a motion
to suppress evidence discovered pursuant to a search warrant. Id. at 407. We
look first to whether the good faith exception to the exclusionary rule applies,
and if not, we then determine whether the issuing magistrate had a substantial
basis for finding probable cause. Id. The good faith exception does not apply
if the underlying affidavit is “bare bones,” i.e., “so lacking in indicia of probable
cause as to render official belief in its existence entirely unreasonable,” or if
the issuing judge was misled by information in an affidavit that the affiant
knew was false or would have known was false except for his reckless disregard
of the truth. United States v. Mays, 466 F.3d 335, 343 (5th Cir. 2006) (internal
quotation marks and citation omitted).
      We are satisfied that the good-faith exception applies. Although the
affidavit lacked direct evidence that Miller was involved in criminal activity, it
provided sufficient facts and circumstances from which an issuing magistrate
could draw commonsense inferences to find probable cause. See United States
v. Satterwhite, 980 F.2d 317, 321 (5th Cir. 1992); United States v. May, 819
F.2d 531, 535 (5th Cir. 1987); see also United States v. Flanders, 468 F.3d 269,
271 n.3 (5th Cir. 2006) (“This court does not require that an affidavit
supporting a warrant to search for child pornography contain specific,
individualized information that a defendant possesses child pornography.”
(citing United States v. Froman, 355 F.3d 882, 890-91 (5th Cir. 2004)).



                                         2
    Case: 14-50497    Document: 00512970592     Page: 3   Date Filed: 03/16/2015


                                 No. 14-50497

      The affidavit presented the issuing judge with the following facts. Miller
uploaded on a foreign image-hosting website ten photographs of a five- to
seven-year-old minor female. The minor female was fully clothed in all ten
photographs, but the nature of six photographs was notable. When Miller
uploaded the ten photographs of the minor female, he labeled them with tags,
which included descriptive words such as “7yr, daughter, legs, Lolita, preteen,
pussy, and sexy,” and Miller posted a comment with the photographs that read
“My step daughter, gonna be a knock out with sexy legs, comments welcome!”
The affidavit further informed the issuing judge that based on the affiant’s
training and experience, the label tags Miller used for the photographs—
“Lolita, preteen, pussy, and sexy”—are tags used with images of child
exploitation; the combination of the nature of the photographs with the tags
and comments fits the pattern of an individual who is interested in trading
child pornography with other like-minded individuals; the photographs posted
by Miller advertised his access to a live seven-year-old female child; the
photograph tags “Lolita, preteen, pussy, sexy” advertised Miller’s sexual
interest; and a like-minded collector of child pornography would understand
Miller to be a willing source for more explicit images.
      On these facts, we find no error in the determination that the affidavit
was sufficient to support a good-faith conclusion by an objectively reasonable
officer that the affidavit was adequate to establish probable cause.         See
Satterwhite, 980 F.2d at 320. In addition, the affidavit contained sufficient
indicia of reliability warranting reliance by a reasonable officer; it was not
“bare bones” or misleading. See id.; United States v. Alvarez, 127 F.3d 372, 373
(5th Cir. 1997). Because the good-faith exception is applicable, we need not
consider whether the issuing judge had a substantial basis for concluding that
probable cause existed. See Cherna, 184 F.3d at 407.



                                       3
Case: 14-50497   Document: 00512970592     Page: 4   Date Filed: 03/16/2015


                            No. 14-50497

 In light of the foregoing, the judgment of the district court is AFFIRMED.




                                  4